Case 2:18-cr-20495-DML-MKM ECF No. 136, PageID.1196 Filed 04/22/21 Page 1 of 13




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

              Plaintiff,                        CRIMINAL NO. 18-20495

 v.                                             HON. DAVID M. LAWSON

 IBRAHEEM IZZY MUSAIBLI,
     aka Abu Shifa Musaibli,
     aka Abu ‘Abd Al-Rahman Al-Yemeni,
     aka Abdallah Umar Al-Salih,
     aka Ibraheem ‘Izd ‘Umar Salih Musaibad,

              Defendant.

                                            /

 GOVERNMENT’S RESPONSE TO DEFENDANT’S MOTION FOR BOND

       Defendant Ibraheem Musaibli joined the terrorist group ISIS and lived in the

 Islamic State for more than two and a half years. He trained with them. He fought

 with them. He pledged allegiance to them. He recruited for them. He propagandized

 for them. In this case, Musaibli is being held to account for his material support to

 ISIS, facing terrorism charges that could send him to prison for up to 50 years.

 Musaibli now seeks his release from custody citing his displeasure with the

 Livingston County Jail. But Musaibli’s continued disdain for America coupled with

 his repeated demands to be sent to Yemen make him both a flight risk and a danger

 to the community. Musaibli’s motion for bond should therefore be denied.


                                      Page 1 of 13
Case 2:18-cr-20495-DML-MKM ECF No. 136, PageID.1197 Filed 04/22/21 Page 2 of 13




                                I
                   RELEVANT FACTUAL BACKGROUND

       Initially started by Abu Musab al-Zarqawi almost two decades ago, the

 terrorist organization now known as ISIS evolved from a few jihadis into the most

 feared terror group in the world. Zarqawi’s 2006 death eventually ushered in the

 leadership of Abu Bakr al-Baghdadi. Between Zarqawi and Baghdadi, ISIS brought

 other jihadi groups into the fold in order to expand its membership and reach,

 ultimately covering much of Iraq and Syria. These moves culminated in a rare public

 sermon by Baghdadi on July 4, 2014, at the Grand Mosque of al-Nuri in Mosul.

 During his speech, Baghdadi formally declared the establishment of the Caliphate,

 proclaimed himself the Caliph or leader, and invited Muslims from around the world

 to come join the newly established Islamic State.

       Ibraheem Musaibli was one of the tens of thousands of foreigners who

 answered Baghdadi’s call. Although Musaibli was born in Michigan, he spent

 considerable time in Yemen—the country of his parents’ birth and to which he feels

 a particular connection—throughout his youth. In 2015, Musaibli left the United

 States to spend a few months in Yemen before ultimately sneaking into Syria to join

 ISIS. By late October or early November 2015, the defendant had joined ISIS in

 Raqqa, Syria: ISIS’s self-proclaimed capital. He then traveled with other ISIS

 members to Mosul, Iraq, where he attended an ISIS military training camp. The

 military camp included training on crossing terrain with a machine gun, shooting a

                                     Page 2 of 13
Case 2:18-cr-20495-DML-MKM ECF No. 136, PageID.1198 Filed 04/22/21 Page 3 of 13




 machine gun, conducting guard duty (known as Ribat), handling grenades, and

 conducting ambush techniques, among other combat-related skills. Upon graduation

 from the ISIS military training camp, the defendant swore allegiance to ISIS and its

 leader, Abu Bakr Al Baghdadi.

       At the end of the training camp, ISIS assigned Musaibli to a military brigade

 and issued him a Kalashnikov assault rifle, a vest, magazines, and grenades. The

 defendant went with other ISIS members of his military brigade, armed with

 Kalashnikov assault rifles, grenades, and RPGs, to Hit, Iraq. There, Musaibli fought

 alongside other ISIS members as they tried to protect Hit from the advancing

 Coalition Forces. Musaibli engaged in combat in other areas and consistently

 conducted ribat on behalf of ISIS. Ribat is a form of armed guard duty where ISIS

 fighters protect the front line of the battle against enemy advancement.

       During rests from the battlefield, Musaibli communicated frequently with

 friends and family through text applications and social media platforms. He spoke

 often of his disdain for America. In a July 2016 conversation with his cousin,

 Musaibli explained that he left America because it is “immoral,” adding “I swear to

 God, one must not live in America because there is so much wickedness.” About his

 parents, he opined, “They are mad at me because I always tell them to get out of the

 country of the infidels as the Prophet had advised.” Musaibli frequently fought with

 his father about the United States, with the elder Musaibli suggesting his son ought


                                      Page 3 of 13
Case 2:18-cr-20495-DML-MKM ECF No. 136, PageID.1199 Filed 04/22/21 Page 4 of 13




 to be thankful for the benefits of being raised in the United States and the defendant

 responding by disparaging life in America.

       Besides merely criticizing America, Musaibli explained how fighting with

 ISIS against the United States was, in his view, an obligation. In September 2016,

 when his former brother-in-law urged him to leave the Islamic State, Musaibli

 responded, “do you expect me to run away from my obligation?” Earlier that

 summer, he told his cousin that “the jihad against the Shiites and the Americans in

 Iraq” was his obligation. To other friends he simply said: “I am conducting jihad

 with the Islamic State against America and the Shi’ah country of Iran”; “I am here

 with ISIS participating in Jihad”; and “I came here and saw the truth. Jihad for the

 sake of God is the utmost sign of Islam.” Musaibli told his father, “as for me I will

 never give up jihad even if my kids have to beg on the streets and I have to eat leaves

 from tree.”

       And Musaibli encouraged others to join the fight. In a May 2016 Facebook

 message, Musaibli told a distant relative to “sign up with us, the pleasure of the

 world are few.” The relative pushed back against Musaibli’s praise of ISIS, to which

 Musaibli responded “we do not kill Muslims, the news lies. I am telling you we are

 fighting Americans and their friends. Jihad is advance and retreat; ISIS will

 withdraw but will come back stronger than before. . . don’t default on Jihad.” That

 same month Musaibli encouraged his younger brother Abdullah to “come here so I


                                       Page 4 of 13
Case 2:18-cr-20495-DML-MKM ECF No. 136, PageID.1200 Filed 04/22/21 Page 5 of 13




 can make u a general.” Musaibli later changed his advice, citing the increased

 Turkish presence at the border with Syria, and instead invited Abdullah to “join the

 Islamic State in Yemen or Qaeda.” Besides relatives, Musaibli was involved in the

 attempted recruiting of other English speakers. An ISIS recruiter attempted to

 convince two British teenage brothers to come to the Islamic State. At one point, it

 appeared that the Brits’ best path was through Yemen. The ISIS recruiter provided

 the teenagers with Musaibli’s WhatsApp contact number and told them to message

 the number “when you get to Yemen, or a day before, he will organise (sic) and help

 you.” Ultimately, British authorities arrested the teenagers prior to them leaving for

 the Islamic State.

       In total, Musaibli spent more than two and a half years with the Islamic State.

 By early 2018, Musaibli sought to leave the Caliphate and return to Yemen. For

 nearly six weeks, Musaibli communicated overtly with the FBI who repeatedly

 offered opportunities for Musaibli to return to the United States. During this same

 timeframe, Musaibli frequently texted with his father who likewise encouraged

 Musaibli to return to America. But Musaibli refused. Instead, Musaibli attempted to

 be smuggled out of Syria but was captured by the Syrian Democratic Forces.

 Musaibli remained in SDF custody until he was turned over to the FBI. In July 2018,

 he was flown back to the United States.




                                       Page 5 of 13
Case 2:18-cr-20495-DML-MKM ECF No. 136, PageID.1201 Filed 04/22/21 Page 6 of 13




                                  II
                     RELEVANT PROCEDURAL HISTORY

       Following his arrest, the defendant consented to detention pending trial. (ECF

 No. 11, PageID.16). In April 2019, a grand jury returned a superseding indictment

 against Musaibli charging him with providing material support to ISIS, conspiring

 to provide material support to ISIS, and attending a terrorist training camp. (ECF

 No. 48, PageID.104-108). The latter charge carries with it a mandatory term of 10

 years in prison, and should he be convicted of all counts in the superseding

 indictment, Musaibli faces between 10 and 50 years in prison. See 18 U.S.C.

 §§ 2339B, 2339D. The defendant now seeks to be released on bond pending trial,

 citing negative housing conditions at the Livingston County Jail. (ECF No. 133,

 PageID.1187-1193).

                                         III
                                      ANALYSIS

       The Bail Reform Act sets forth a series of factors this Court must evaluate in

 deciding whether any condition or combination of conditions will reasonably assure

 the appearance of the defendant and the safety of the community. See 18 U.S.C.

 § 3142(f), (g). Those factors, established in 18 U.S.C. § 3142(g), are: (1) the nature

 and circumstances of the offense; (2) the weight of the evidence against the person;

 (3) the history and characteristics of the defendant; and (4) the nature and seriousness

 of the danger posed by the defendant’s release. See 18 U.S.C. § 3142(g). For cases


                                        Page 6 of 13
Case 2:18-cr-20495-DML-MKM ECF No. 136, PageID.1202 Filed 04/22/21 Page 7 of 13




 like this one where the charges include “federal crime(s) of terrorism,” the Bail

 Reform Act establishes a rebuttable presumption in favor of detention. See 18 U.S.C.

 § 3142(e)(3)(C). Each of the section 3142(g) factors compels Musaibli’s detention.

       A. The Nature and Circumstances of the Offenses

       As to the nature and the circumstances of the offenses charged, two points are

 important here. First, Congress identified specific types of crimes it was most

 concerned about, including “whether the offense . . . is a Federal crime of terrorism.”

 18 U.S.C. § 3142(g)(1). All charges in the Superseding Indictment constitute Federal

 crimes of terrorism. See 18 U.S.C. § 2332(g)(5)(B).

       Second, Congress did not limit the Court’s evaluation of the offenses to

 merely the crimes charged (which already counsel strongly in favor of detention),

 but, rather, the Court may take        a more holistic review of the nature and

 circumstances of the offenses. Here, Musaibli knowingly joined the most ruthless

 terrorist organization in the world. By the time Musaibli crossed into Syria, ISIS had

 infamously kidnapped journalists, beheaded foreigners, burned a caged Jordanian

 pilot alive, enslaved Yazidi women, and murdered thousands of others it declared

 “apostates.” World leaders, including imams from virtually every country,

 denounced the atrocities ISIS committed.

       Far from joining the world’s outcry against the Islamic State, Musaibli moved

 there. He attended an ISIS training camp, pledged allegiance to its leader, and


                                       Page 7 of 13
Case 2:18-cr-20495-DML-MKM ECF No. 136, PageID.1203 Filed 04/22/21 Page 8 of 13




 engaged in battle on ISIS’s behalf. ISIS only thrived because foreign fighters, like

 Musaibli, made the trip to the Islamic State to join the Caliphate’s fight against

 Coalition Forces. Choosing to leave the United States to become a fighter for ISIS

 underscores Musaibli’s dangerousness, poor decision-making, and anti-social

 personality. And his commitment to ISIS was significant, having stayed for more

 than two and a half years, refusing to accept the FBI’s assistance to leave the group

 as it lost territory, and proclaiming ISIS’s virtues to friends and family online.

 Musaibli’s offenses were violent, extreme, and anti-American.

       The nature and circumstances of these crimes favor detention.

       B. The Weight of the Evidence of Dangerousness and Nonappearance

       The weight of the evidence of Musaibli’s dangerousness and nonappearance

 is strong. Evidence shows that Musaibli was fully committed to ISIS. He left the

 United States, traveled through Yemen, Saudi Arabia, and Turkey, snuck into Syria,

 found ISIS members there, attended religious and military training camps, pledged

 allegiance, took up arms against Coalition Forces, guarded the front line (known as

 Ribat), told others to join ISIS, served as a point of contact in Yemen for the two

 British teenagers seeking to come to the Islamic State, and sung the group’s praises

 to friends and family. Throughout the more than two and one-half years with ISIS,

 Musaibli made a series of decisions demonstrating his commitment to jihad. Even

 up to his last few weeks with ISIS, when he was overtly communicating with the


                                      Page 8 of 13
Case 2:18-cr-20495-DML-MKM ECF No. 136, PageID.1204 Filed 04/22/21 Page 9 of 13




 FBI, Musaibli waffled about whether to turn himself into authorities. Thus, this was

 not a blip on the radar of an otherwise law-abiding life. Instead, Musaibli’s

 consistent support of ISIS demonstrates the kind of dangerous behavior and ideology

 that warrants pretrial detention.

        Musaibli is also a flight risk. His communications about the United States

 shows that he has no interest in living in this country. Should he be released,

 Musaibli would attempt to find a way out. As ISIS fell and Musaibli sought to leave

 the group, his Facebook communications with the FBI consisted mainly of him

 rejecting the bureau’s attempt to extricate him from the Islamic State and bring him

 home. Even during his pretrial detention in this case, Musaibli has written the

 government numerous times seeking to be sent to Saudi Arabia or Yemen. Musaibli

 wants nothing to do with the United States, considers living in the United States

 sinful, and is facing a significant amount of time in prison. There is no reason for

 him to appear for these proceedings and every reason, in his mind at least, for him

 to flee.

        The weight of the evidence of Musaibli’s dangerousness and risk of

 nonappearance favors detention.

        C. The History and Characteristics of the Offender

        Section 3142(g) also asks this Court to evaluate Musaibli’s history and

 character. Much of Musaibli’s history is unremarkable: he worked for his parents’


                                      Page 9 of 13
Case 2:18-cr-20495-DML-MKM ECF No. 136, PageID.1205 Filed 04/22/21 Page 10 of 13




  perfume shop after dropping out of high school; he has had three failed marriages;

  he has rarely seen his four children (including not even having met two of them);

  and has few financial resources. Musaibli may have some physical and mental health

  issues, but none that support his release from custody.

        Further supporting detention are Musaibli’s character and past conduct. From

  October 2013 to March 2014, Musaibli attended a religious school in Dammaj,

  Yemen. This attendance coincided with the second of two sieges of the school by

  Shiite rebels known as Houthis. Houthis and students at the school (as well as local

  tribesmen) battled for several months. Eventually, the sides reached a ceasefire.

  Musaibli returned to the United States a few months after the fighting stopped.

  Throughout his communications with his father, Musaibli often referenced

  committing jihad while at the Dammaj.

        Upon his return to the United States from Yemen, Musaibli continued to

  radicalize by watching videos of Yemeni-American Al Qaeda leader Anwar al-

  Awlaki. Musaibli’s own family described how Musaibli turned ordinary

  conversations into talks about jihad. This radicalization eventually led to his decision

  to join ISIS. Thus, for the better part of a decade, Musaibli has been focused on a

  jihadi ideology that included the support of the world’s most notorious terrorist

  organization. He joined after the formation of the Caliphate, after the atrocities of

  ISIS were known throughout the world, and right in the heart of the group’s most


                                        Page 10 of 13
Case 2:18-cr-20495-DML-MKM ECF No. 136, PageID.1206 Filed 04/22/21 Page 11 of 13




  violent battles. Musaibli’s character and past conduct favor his continued pretrial

  detention.

        For his part, Musaibli’s argument focuses almost exclusively on issues with

  his housing at the Livingston County jail. (ECF No. 133, PageID.1188-1189).

  Should the Court find that some of those concerns are valid, the Court could instruct

  the U.S. Marshal’s Service to seek an alternative facility for the defendant’s pretrial

  incarceration. But releasing Musaibli is not the answer to the issues he raised.

        D. Danger Posed by Release

         The final factor under section 3142(g) similarly favors detention. The danger

  posed by releasing Musaibli cannot be overstated. Musaibli despises this country

  and supports violent extremism. Throughout their history ISIS has encouraged

  supporters to conduct terror attacks wherever they reside using whatever methods

  they have at their disposal. From truck ramming attacks to knife attacks to

  homemade bombs, ISIS encourages its followers to use everyday items to inflict

  terror in their local communities. See “ISIS Urges More Attacks on Western

  ‘Disbelievers,’” at https://www.independent.co.uk/news/world/middle-east/isis-

  urges-more-attacks-western-disbelievers-9749512.html (ISIS spokesperson told

  supporters, “If you can kill a disbelieving American or European . . . or any other

  disbeliever from the disbelievers waging war, including the citizens of the countries

  that entered into a coalition against the Islamic State, then rely upon Allah, and kill


                                        Page 11 of 13
Case 2:18-cr-20495-DML-MKM ECF No. 136, PageID.1207 Filed 04/22/21 Page 12 of 13




  him in any manner or way . . . Smash his head with a rock, or slaughter him with a

  knife, or run him over with your car, or throw him down from a high place, or choke

  him, or poison him.”) (last visited on April 22, 2021). Musaibli’s release poses this

  type of danger to the community. He should not be released pending trial.

        Moreover, there is no evidence that Musaibli has given up his radical views.

  During jail calls with this family since his incarceration on this case, Musaibli said

  “I hate the English language and will not praise the United States.” In a subsequent

  call, Musaibli expresses that he wants to be imprisoned in an Arab country rather

  than “this infidel country.” Finally, over a discovery issue, Musaibli claimed that “as

  soon as he is out he will kill [his] attorney.”

                                         IV
                                     CONCLUSION

        For the reasons listed above, Musaibli should remain detained pending trial.

                                           Respectfully submitted,

                                           SAIMA S. MOHSIN
                                           Acting United States Attorney

                                           s/Kevin M. Mulcahy
                                           Kevin Mulcahy
                                           Hank Moon
                                           Assistant United States Attorneys
                                           211 W. Fort Street, Suite 2001
                                           Detroit, MI 48226
                                           (313) 226-9713
                                           Kevin.Mulcahy@usdoj.gov
  Date: April 22, 2021


                                        Page 12 of 13
Case 2:18-cr-20495-DML-MKM ECF No. 136, PageID.1208 Filed 04/22/21 Page 13 of 13




                                Certificate of Service

        I hereby certify that on April 22, 2021, I electronically filed the Response for

  the United States with the Clerk of the Court of the Eastern District of Michigan

  using the ECF system, which will send notification of such filing to all counsel of

  record via electronic mail.

                                         s/Kevin M. Mulcahy
                                         Kevin M. Mulcahy
                                         Assistant United States Attorney
                                         211 W. Fort Street, Suite 2001
                                         Detroit, MI 48226
                                         (313) 226-9713
                                         Kevin.Mulcahy@usdoj.gov
